Title: From Thomas Jefferson to Thomas Barclay, 5 May 1787
From: Jefferson, Thomas
To: Barclay, Thomas



Dear Sir
Marseilles May 5. 1787.

After the letter I did myself the honour of writing you to assure you that I would reimburse you the necessary expences for sending young Mercier to his own country, I took occasion in my first to the Governor of Virginia to mention your attention to him, and my undertaking, and to pray that he would endeavor to find out his family. I now receive a letter from the present governor, Mr. Randolph, in which he informs me their enquiries have hitherto been fruitless, but that they will be responsible for the necessary expences. If you will be so good as to furnish me with an account of your disbursements for him, I will replace them.
I proceed from hence the day after tomorrow to Bourdeaux; but as I propose to examine well the canal of Languedoc on my way, I do not expect to leave Bourdeaux till sometime between the 20th. and 25th. of this month. I shall be happy should your return chance  to place you there before that period, or at Nantes from the 25th. to the 30th. It is two months since I left Paris, so I have no news to offer you. But I can always offer with truth assurances of the sincere esteem with which I have the honour to be Dear Sir Your friend & servt.,

Th: Jefferson

